Case 20-50082 Document 298-3 Filed in TXSB on 08/26/21 Page 1 of 3




              Exhibit
                1
       Case 20-50082 Document 298-3 Filed in TXSB on 08/26/21 Page 2 of 3




                BAHAR DEJBAN’S INTEGRAL PART OF VOLUSION’S BUSINESS

       During my time as General Counsel for Volusion, I did not work with Timothy Stallkamp,
nor did he work with me. During my time as General Counsel for Volusion, I worked regularly
with the following departments, areas and Volusion employees:

   •   Billing Dept. – Common things I would do with any folks in the billing department was
       to assist them with any customer issues with pricing/billing and potential chargebacks or
       credits. I helped with drafting correspondence and creating policies that would protect
       Volusion.
            a. April Summersett
   •   Prime Account Managers and Customer Service Team – Common things I would do with
       any Customer service folks would be editing contracts, drafting correspondence and
       creating general policies and outlines that should be followed when dealing with
       customers.
            a. Kabutey Ebeheakey
            b. Erik Robertson
            c. Ashley Clark
            d. Shad Lutz
   •   Payments Dept. – Common things I would do with the payments dept were reviewing
       contracts and negotiating issues with current and potential credit card processors.
            a. Neil Patel
            b. Zach Brzozowski
   •   Partner Dept. – Common things I would do with the partner team were review and edit
       potential partner contracts, negotiate directly with partners, create/revise partner
       terms. Created template partner contracts.
            a. Rebecca Kersey
            b. Megan Fox
            c. Olivia-Mei McDowell
   •   Security – Common things I would do with the security team were to discuss security
       issues, provide guidance on how to deal with any security issues, create/revise data and
       privacy policies including implementation of protocols in compliance with new data
       laws.
            a. JC Clark
            b. Lance Wright – Worked very closely with him on security breach.
            c. Elena Seufert
   •   Accounting Dept – Common things I would work on were any invoices that needed to be
       disputed or dealt with.
            a. Randon Kelley
            b. Keri Tharpe
   •   People and Culture Dept – Common things I would deal with them on would be any
       employee related issues. Review of any contracts, policies, and handbooks.
            a. Sandra Nguyen
    Case 20-50082 Document 298-3 Filed in TXSB on 08/26/21 Page 3 of 3




        b. Nicole Ray
        c. Rachel Mahan
•   Sales and Marketing Depts – Common things I would do with the sales dept was review
    any sales and marketing strategies to make sure they do not violate any solicitation
    laws. Also review any price change proposals to make sure there were no issues.
    Prepare various sales contracts for team to use.
        a. Jay Motwani
        b. Karl Van Buren
        c. Dustin Frazier
        d. Liz Downs
        e. Danielle Pomerantz
•   Studio – Common things I would do with Studio is review any contracts they needed me
    to review.
        a. Allison Garrison
•   Engineering Dept – Common things I would do with engineering was review any
    contracts for them. Proposed changes to the website both the front end and the back
    end.
        a. Brett Mclaughlin
•   Other Leadership
        a. Bardia Dejban
        b. Kevin Sproles
        c. Wayne Scott
